Citation Nr: 0006941	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-45 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability, consisting of Guillain-Barre syndrome 
with respiratory symptoms, resulting from administration of 
an influenza vaccine on October 30, 1991.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability, consisting of an incision hernia, 
resulting from treatment and surgery for prostate cancer 
provided at a VA medical facility in March and April 1993.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision.  


FINDINGS OF FACT

1.  The veteran has presented some competent evidence that he 
developed additional disability consisting of Guillain-Barre 
syndrome resulting from an influenza vaccine administered by 
VA on October 1991.  

2.  The veteran has not presented competent evidence that he 
developed additional disability, including an incision 
hernia, resulting from surgery for prostate cancer in March 
and April 1993.  


CONCLUSIONS OF LAW

1.  The veteran's claim for compensation under 
38 U.S.C.A. § 1151 for additional disability consisting of 
Guillain-Barre syndrome with lung involvement resulting from 
the administration of a flu shot on October 30, 1991 is well 
grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.358 (1999).  

2.  The veteran's claim for compensation under 
38 U.S.C.A. § 1151 for additional disability consisting of an 
incision hernia, resulting from surgery for prostate cancer 
and subsequent treatment from March to April 1993 is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.358 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed this claim for benefits under 38 U.S.C.A. 
§ 1151 in April 1995.  As an initial matter, it should be 
pointed out that since his Section 1151 benefits claim was 
filed prior to October 1, 1997, the amendments to 38 U.S.C.A. 
§ 1151 implemented by section 422(a) of Pub. L. No. 104-204, 
the Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) are inapplicable. See VA 
O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997).

The threshold question to be answered is whether appellant 
has presented evidence of a well-grounded claim with respect 
to the issue of entitlement to benefits pursuant to 38 
U.S.C.A. § 1151.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
If a well-grounded claim has not been presented, the appeal 
with respect to that issue must fail.  King v. Brown, 5 Vet. 
App. 19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  In this 
case, the evidentiary assertions by appellant, or on his 
behalf, as to the § 1151 claim are beyond the competence of 
the person making the assertions, as will be explained.

Jones v. West, 12 Vet. App. 460, 464 (1999), holds that the 
requirements for a well-grounded claim under the prior 
Section 1151 are: (1) medical evidence of current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service- 
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

(b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  

(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the...hospitalization, 
etc., was authorized.

Section 3.358(c)(3), which included a fault, negligence, or 
accident requirement, was invalidated by the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court).  Gardner 
v. Derwinski, 1 Vet App 584 (1991), aff'd sub nom Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub nom Brown v. 
Gardner, 115 S. Ct. 552 (1994).  Section 3.358(c), as amended 
effective October 1, 1996 provides in pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  

In the veteran's case, the RO adjudicated the claim under 38 
U.S.C.A. § 1151 and the amended 38 C.F.R. § 3.358(c).  It 
appears that the RO denied the claim essentially on the 
grounds that no additional disability resulted from the VA 
medical treatment in question.  Although the amended rule 
deletes the fault or accident requirement in section (c)(3), 
it does not alter the requirement in sections (c)(1) and (2) 
that additional disability is "proximately due" to VA action. 

The veteran claims that he developed additional disability 
consisting Guillain-Barre syndrome resulting from an 
influenza vaccine administered by VA in October 1991.  He 
also claims that he developed a incisional hernia as a result 
of VA surgery and treatment provided in March and April 1993 
for prostate cancer.  

Guillain-Barre Syndrome

Initially, I note that the veteran has presented a well-
grounded claim with respect to compensation benefits under 
38 U.S.C.A. § 1151.  There is some medical evidence of 
current disability.  VA treatment records from 1992 contain a 
diagnosis of Guillain-Barre syndrome.  In addition there is 
some indication of disability of respiratory muscles 
secondary to that condition, as indicated by reports of 
treatment from 1995.  There are also lay statements from two 
nurses who received flu shots from the same batch as the 
veteran who reported that they developed Guillain syndrome.  
Finally, medical opinions show that in January 1992, the 
veteran developed a possible infectious 
polyradiculoneuropathy following a flu shot in October 1991.  

The opinion from T. J. Martin, M.D. is to the effect that the 
veteran currently has abnormal respiratory muscle function 
that is likely related to Guillain-Barre syndrome.  The 
physician stated, "It is certainly possible that Guillain-
Barre syndrome is related to his influenza vaccination."  
The Court has held that a veteran's claim is well grounded 
where there is competent evidence of current seizure 
disorder, episodes of headaches in service and a "possible" 
link between seizure disorder and the headaches.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1998).  In view of the 
foregoing, I find that the veteran has presented a well-
grounded claim for compensation benefits under 
38 U.S.C.A. § 1151. 

Incision hernia

The clinical record discloses that the veteran underwent 
elective radical prostatectomy and pelvic lymph node 
dissection for prostate cancer on March 31, 1993.  Prior to 
surgery, he underwent preoperative instruction that informed 
he that he could expect bloody urine following the procedure.  
The postoperative course was essentially unremarkable, except 
for some edema that was treated with elevation and scrotal 
support.  Also, the veteran developed a slight rash that was 
treated with Benadryl.  He was released from the hospital on 
April 4, 1993.  

At his December 1999 hearing, the veteran testified to the 
effect that he developed a coughing spell within 8 hours of 
his release from that hospitalization and that, as a 
consequence, he reportedly ruptured the incision and had to 
return to the hospital for repair.  

The reports of VA treatment from April 5, 1993, are 
essentially consistent with the veteran's testimony, showing 
that the veteran's family called the VA medical center to 
report that the veteran's sutures were coming apart.  The 
veteran was readmitted reporting that he had had a paroxysm 
of severe coughing, and then felt like something had popped.  
Thereafter, he noticed some drainage from his wound.  From 
the examination, it was clear that the veteran had a wound 
dehiscence.  The veteran underwent a wound closure on that 
date.  He tolerated the procedure well and his postoperative 
course was essentially unremarkable.  The wound was observed 
to be red with a small amount of drainage, but after several 
staples were removed, this cleared.  However, because of 
continued coughing, the veteran underwent a pulmonary 
consultation.  He was discharged on April 14, 1993 at which 
time it was noted that the cough had improved.  A ventral 
hernia was not diagnosed during that hospitalization, but is 
noted on an outpatient treatment record dated in July 1997.  

Although the veteran meets the requirement of medical 
evidence of current disability, his claim fails as he had not 
provided competent evidence of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment.  The veteran has testified and the 
clinical record shows that the rupture of the sutures 
occurred after he was released from hospitalization.  
Moreover, after readmission for repair of the rupture of the 
incision, no incident contributing to the development of a 
hernia is disclosed.  The record shows that the postoperative 
course was unremarkable.  

In determining whether additional disability results from an 
injury or an aggravation of an existing injury suffered as a 
"result of training, hospitalization, medical or surgical 
treatment or examination," it will be necessary to show that 
the additional disability is actually the result of such 
injury or an aggravation of an existing injury and not merely 
coincidental therewith.  In Sweitzer v. Brown, 5 Vet. App. 
503, 505 (1993), the Court affirmed a Board decision that 
determined that a claim for Section 1151 benefits was not 
well grounded since the veteran's injury was coincidental to, 
but not the result of, VA action.  

While the veteran's allegations related to causation have 
been reviewed, he is advised that lay statements are not 
competent evidence with respect to medical causation. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is 
no competent medical evidence to show that he currently has 
additional disability --consisting of an incision hernia -- 
resulting from VA treatment provided from March 30 to April 
14, 1993.  In view of the foregoing, I find that the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability, consisting of an incision hernia 
resulting from surgery for prostate cancer, provided at a VA 
medical facility in March and April 1993 is not well 
grounded.  


ORDER

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for additional disability consisting of Guillain-Barre 
syndrome, resulting from the administration of an influenza 
vaccine in October 30, 1991 is well grounded.  To this extent 
only, the appeal is granted.

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for additional disability, consisting of an incision hernia, 
resulting from treatment and surgery for prostate cancer 
provided during March and April 1993 is not well grounded. 


REMAND

As the veteran has presented a well-grounded claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability, consisting of Guillain-Barre syndrome, resulting 
from the administration of an influenza vaccine in October 
30, 1991, additional development is necessary to comply with 
the duty to assist the veteran under 38 U.S.C.A. § 5107.  

Initially, I note that evidence in the record shows that the 
veteran was given an influenza shot on October 30, 1991.  The 
signed consent form has been made a part of his record.  
However, there is no certainty with respect to the diagnoses 
of Guillain-Barre or postinfectious polyradiculoneuropathy.  
The physicians indicated that these conditions were possible 
or questionable.  Initially, when first evaluated in December 
1991, the veteran reported that he believed that he had 
possible Lyme disease.  Another diagnosis mentioned at that 
time was Bell's palsy.  Subsequent references to Guillain-
Barre syndrome appear to have been based on the veteran's 
reported history.  There is no indication that the diagnosis 
was reached based on review of the entire record.  

Not only is an opinion as to the correct diagnosis lacking in 
this case, but the matter of the etiology of any existing 
conditions must be resolved.  Currently, there are 
conflicting views.  The veteran reported that he has residual 
lung condition as a result of the influenza shot and 
Guillain-Barre syndrome.  I do note the pulmonary function 
tests have been normal and the report of the August 1994 
outpatient treatment record shows that the veteran had a 
history of Guillain-Barre syndrome in 1991 that has resolved.  
However, a January 1996 report of outpatient treatment as 
well as the April 1999 statement from Dr. Martin indicate 
that the veteran currently has muscle weakness affecting his 
lungs as a result of Guillain-Barre syndrome possibly due to 
the 1991 influenza shot.  A medical examination with medical 
opinion is necessary to determine whether the veteran 
currently has disability that is related to the influenza 
vaccine that was administered on October 30 1991.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).  

In addition, Dr. Martin, in his April 1999 statement, 
identified the lot number of the vaccine and indicated that 
without specific information concerning this lot of vaccine, 
it is not possible to compare the incidence of Guillain-Barre 
syndrome in vaccinated patients with that of the general 
population and, hence, not possible to say that it is more 
likely than not that the vaccine caused the veteran's 
respiratory problems.

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should attempt to develop 
information concerning the incidence of 
Guillain-Barre syndrome in patients 
vaccinated with the same lot of vaccine 
as used on the veteran.  As noted above, 
the lot number is identified in Dr. 
Martin's April 1999 statement.

2.  The veteran should be afforded VA 
examination(s) to determine if the 
veteran currently has disability that may 
be associated with an influenza shot 
administered on October 30, 1991.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner(s) for use in studying the case.  
Each examiner is requested to answer the 
following questions, based on review of 
the entire claims folder:  

A.  Is it as likely as not that the 
veteran developed Guillain-Barre 
syndrome or some other disorder as a 
result of the influenza shot 
administered in October 30, 1991?  

B.  If Guillain-Barre syndrome or 
some other condition developed as a 
result of the influenza shot, does 
he currently has any residual 
disability resulting therefrom?  

C.  What is the current diagnosis of 
any existing muscular or lung 
condition(s)?  As to each diagnosis, 
is it as likely as not that the 
existing condition is related to the 
October 30, 1991 influenza shot 
administered by VA?  

3.  The RO then should review the 
veteran's claim in light of the 
additional development.  If the benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

